Name: Commission Regulation (EEC) No 1949/89 of 30 June 1989 amending Regulation (EEC) No 1706/89 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 89No L 187/94 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1949/89 of 30 June 1989 amending Regulation (EEC) No 1706/89 fixing the export refunds on milk and milk products in order that the relevant products falling within CN code 2309 are treated in the same way, the abovementioned Regulation should be supplemented by fixing refunds for those products ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, ' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 1 7 (5) thereof, Whereas Commission Regulation (EEC) No 1 706/89 (3) fixes the export refunds on milk and milk products except as regards products falling within CN code 2309 involving skimmed-milk powder for use as feed and skimmed milk processed into compound feedingstuffs, in view of the aid granted on those products ; Whereas, in accordance with Commission Regulation (EEC) No 1735/89 of 19 June 1989 on the recovery on export of aids granted in respect of skimmed-milk powder for use as feed and skimmed milk processed into compound feedingstuffs (4), measures have been provided for to recover in full on export the aid granted ; whereas, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1706/89 is hereby supplemented by the refunds fixed for certain products falling within CN code 2309 as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6 , 1968 , p. 13. O OJ No L 84, 29. 3 . 1989, p. 1 . (3) OJ No L 166, 16. 6 . 1989, p. 36. O OJ No L 171 , 20. 6. 1989, p. 23. 1 . 7. 89 Official Journal of the European Communities No L 187/95 ANNEX (in ECU/100 kg net weight unless otherwise indicated) Product code Destination Amount of refund 2309 10 15 010 2309 10 15 100  2309 10 15 200 15,00 2309 10 15 300 20,00 2309 1015 400 l 25,00 2309 1015 500 \ 30,00 2309 10 15 700 I 35,00 2309 10 15 900 I  2309 10 19 010  2309 1019 100 II  2309 10 19 200 II 15,00 2309 10 19 300 20,00 2309 1019 400 25,00 2309 10 19 500 30,00 2309 10 19 600 Il 35,00 2309 10 19 700 II 37,50 2309 10 19 800 40,00 2309 10 19 900 II  . 2309 10 70 010 Il  2309 10 70 100 Il 15,00 2309 10 70 200 II 20,00 2309 10 70 300 25,00 2309 10 70 500 \\ 30,00 2309 10 70 600 II 35,00 2309 10 70 700 40,00 2309 10 70 800 Il 44,00 2309 10 70 900 Il  2309 90 35 010 II  2309 90 35 100 II  2309 90 35 200 II 15,00 2309 90 35 300 II 20,00 2309 90 35 400 \ 25,00 2309 90 35 500 30,00 2309 90 35 700 II 35,00 2309 90 35 900 II  2309 90 39 010 II  2309 90 39 100 II  2309 90 39 200 II 15,00 2309 90 39 300 II 20,00 2309 90 39 400 II 25,00 2309 90 39 500 II 30,00 2309 90 39 600 II 35,00 2309 90 39 700 II 37,50 2309 90 39 800 II 40,00 2309 90 39 900 II  2309 90 70 010 II  2309 90 70 100 I 15,00 2309 90 70 200 II 20,00 2309 90 70 300 II 25,00 2309 90 70 500 II 30,00 2309 90 70 600 II 35,00 2309 90 70 700 Il 40,00 2309 90 70 800 Il 44,40 2309 90 70 900 